internal_revenue_service number release date index number ---------------------------------------------------- -------------------- --------------------------------------- ------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc psi b1 plr-115922-08 date october legend taxpayer -------------------------------------------------- ----------------------------------------------------- x -------------------------------------------- y -------------------------------------------------- ----------------------------------- z state country date date date date --------------------------- ------------- ---------- ------------------------- ---------------------- -------------------------- ---------------------------- dear ------------ plr-115922-08 this responds to a letter_ruling request dated date submitted on behalf of taxpayer requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_301_7701-3 to classify taxpayer as a corporation for federal tax purposes effective as of date and an election under sec_856 of the internal_revenue_code to treat taxpayer as a taxable_reit_subsidiary trs of z effective as of date facts x a country corporation indirectly owns all of the stock of y taxpayer an affiliate of y is a single member limited_liability_company incorporated in state as a shelf entity on date y through its affiliates develops u s residential real_estate projects and owns and manages office properties in select u s cities on date x and others jointly acquired all the stock of z z is a u s real_estate_investment_trust reit upon the acquisition of z taxpayer became operational as a management company that performs services for tenants of certain properties owned by z therefore taxpayer and z intended to elect under sec_856 to treat taxpayer as a trs on date y and z jointly filed form_8875 taxable_reit_subsidiary election to treat y as a trs of z it was intended that taxpayer as a subsidiary of y would also be included on the form_8875 as a trs of z additionally taxpayer intended to file form_8832 and elect to be taxed as a corporation for federal tax purposes taxpayer intended for both the election to be taxed as a corporation and the election to be treated as a taxable_reit_subsidiary to be effective date because taxpayer and y had no u s in-house tax professionals the former vice president of z the vp z was charged with the responsibility of filing all relevant tax elections for y and its affiliates including taxpayer however the vp z failed to include taxpayer in the list of y’s subsidiaries making the trs elections when the form_8875 was filed additionally the vp z neglected to file form_8832 for taxpayer to be taxed as a corporation for federal tax purposes the failure to include taxpayer on the form_8875 and the failure_to_file form_8832 for taxpayer were discovered by the vice president of x the vp x shortly after date when the ------- u s federal_income_tax returns of z and y were reviewed once advised of the availability of requesting relief the vp x authorized the submission of this request taxpayer and z make the following representations plr-115922-08 the granting of relief under sec_301_9100-3 would not result in taxpayer or z having a lower tax_liability in the aggregate for all years to which the election applies than each would have had if the election had been timely made taking into account the time_value_of_money neither taxpayer nor z knowingly chose not to file the election neither taxpayer nor z used hindsight in requesting relief finally taxpayer and z represent that they are not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 taxpayer has submitted the affidavit of the vp x attesting to and supporting the facts and representations underlying this ruling_request law and analysis sec_301_7701-1 provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301 sec_301_7701-3 provides that except as provided in sec_301 b unless the entity elects otherwise a domestic eligible_entity is a partnership if it has two or more members or disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided in sec_301_7701-3 by filing a form_8832 with the service_center designated on form_8832 sec_301_7701-3 provides that the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections plr-115922-08 sec_301_9100-3 sets forth the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment sec_856 provides that the term taxable_reit_subsidiary includes with respect to any reit any corporation other than a reit with respect to which a taxable_reit_subsidiary of such trust owns directly or indirectly securities possessing more than percent of the total voting power of the outstanding securities of such corporation or securities having a value of more than percent of the total value of the outstanding securities of such corporation the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary in announcement 2001_1_cb_716 the internal_revenue_service service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden utah conclusion based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result taxpayer is granted an extension of time of days from the date of this letter to elect to be classified as an association_taxable_as_a_corporation for federal_income_tax purposes effective date the election should be made by filing form_8832 with the appropriate service_center a copy of this letter should be attached to the election plr-115922-08 additionally we conclude that taxpayer and z have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat taxpayer as a trs of z effective as of date accordingly taxpayer and z are granted days from the date of this letter in which to file form_8875 to make the intended trs election this ruling is limited to the timeliness of the filing of the form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether z otherwise qualifies as a reit under subchapter_m of the code except as specifically set forth herein we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed with regard to whether the tax_liability of either taxpayer or z is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely william p o’shea william p o’shea associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
